Citation Nr: 0919168	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  04-16 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include anxiety and passive-
aggressive reaction.

2.  Entitlement to service connection for a headache 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1955 to May 1958. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that declined to reopen the 
Veteran's claims of entitlement to service connection for a 
psychiatric disorder, to include anxiety and passive-
aggressive reaction, and for a headache disorder, on the 
basis that new and material evidence had not been received.  
The Veteran perfected a timely appeal of these determinations 
to the Board. 

In a July 2007 Decision, the Board determined that new and 
material evidence had bee received, reopened the claims of 
entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety and passive-aggressive reaction 
and for a headache disorder, and remanded said claims for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2004, the Veteran appeared and offered testimony 
in support of his claims before a Veterans Law Judge of the 
Board, and a transcript of this hearing has been associated 
with his claims file.  The Veteran was apprised that the 
Veterans Law Judge who conducted that November 2004 hearing 
is no longer with the Board.  As a result, the Veteran was 
offered an opportunity to appear at a hearing before another 
Veterans Law Judge who would issue the final decision in his 
appeal, which he initially declined in June 2007.  However, 
subsequent to the Board Remand in July 2007, but prior to the 
claims file being transferred to the Board, the Veteran 
requested to appear at a hearing before the Board.  (See 
Written Request for a Hearing Before the Board, date stamped 
received at VARO on January 15, 2009).  In May 2009, the 
Board sent the Veteran a letter of clarification, in which he 
responded by noting his desire to appear before a Veterans 
Law Judge of the Board via video conference at his local 
regional office.  Under these particular circumstances, any 
failure to afford the Veteran the requested hearing would 
constitute a denial of due process and result in any Board 
decision being vacated.  38 C.F.R. §§ 20.703, 20.707, 
20.904(a) (2008); see generally 38 C.F.R.    § 20.1304 
(2008).  Hence, this matter must be addressed before the 
Board promulgates a decision.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
hearing before a Veterans Law Judge of 
the Board via video conference at the 
local regional office.  The Veteran and 
his representative should be notified of 
the time and place to report for the 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




